Citation Nr: 1020701	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-36 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant served in the Army National Guard.  He had an 
initial period of active duty for training (ADT) from 
November 1983 to April 1984.  Subsequently, he served in the 
National Guard with various periods of ADT and inactive duty 
training (IADT) until his retirement in May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which was transmitted to the appellant 
under letterhead from the VA RO in Portland, Oregon.  That 
rating decision, in part, denied service connection for the 
residuals of a low back injury.

In September 2007, the appellant testified at a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of his testimony is associated with the claims 
file.  

The case was previously before the Board in November 2007, 
when the issue of service connection for the residuals of a 
back injury was remanded for additional development including 
a VA examination.  The requested development was completed, 
and the case was readjudicated by a Supplemental Statement of 
the Case (SSOC) dated January 2010.  In February 2010, the 
appellant submitted a large amount of additional medical 
evidence and requested remand and consideration of this 
evidence by the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in November 2007, the issued of entitlement 
to service connection for the residuals of a low back injury 
was remanded for additional development.  The requested 
development was completed, and the case was readjudicated in 
a January 2010 SSOC.  In February 2010, the appellant 
submitted a large volume of additional medical evidence, 
which was not previously of record.  In April 2010, the 
appellant specifically requested that the claim be remanded 
to the AOJ for review of the newly submitted evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Review all of the evidence of 
record with attention to the evidence 
submitted subsequent to the January 
2010 SOC.  Conduct any additional 
development that may be warranted based 
upon this evidence.  

2.  Following the above, readjudicate the 
appellant's claim for service connection 
for the residuals of a low back injury.  
If the benefit sought on appeal remains 
denied, a SSOC should be issued, and the 
appellant and his representative should 
be afforded an opportunity to respond.  
Then, the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M.  SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

